Dunmore, J.
The failure of the assessors to meet on grievance day is an irregularity and not a jurisdictional defect. People v. Turner, 145 N. Y. 451.
That omission, therefore, did not render the assessment void, but merely voidable in a direct proceeding for that purpose. The assessors had jurisdiction over the person and property of the applicant, and if they committed an error their action was not void and their assessment could not be attacked collaterally. United States T. Co. v. Mayor, 144 N. Y. 488.
A proceeding of this kind cannot be maintained where there is only an irregularity in proceedings of the assessors in levying the assessment. The petitioner has, therefore, mistaken his remedy,, and the proceeding must be dismissed, with costs.
Proceeding dismissed, with costs.